                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
UNITED STATES OF AMERICA,

               Plaintiff,
                                                      Case Nos. 13-cr-20751
                                                                19-cv-11182
vs.
                                                      HON. MARK A. GOLDSMITH
HAKIEM HASSAN JOSEY,

            Defendant.
_____________________________/

                            OPINION & ORDER
             DENYING DEFENDANT’S MOTION TO VACATE SENTENCE
                        UNDER 28 U.S.C. § 2255 (Dkt. 64)

       This matter is before the Court on Defendant Hakiem Hassan Josey’s motion to vacate his

sentence under 28 U.S.C. § 2255 (Dkt. 64). Josey pleaded guilty to attempted carjacking (Count

I), in violation of 18 U.S.C. § 2119(1), and to use of a firearm during and in relation to a crime of

violence (Count II), in violation of 18 U.S.C. § 924(c).1 Judgment (Dkt. 54). On April 28, 2015,

Josey was sentenced 10 months’ imprisonment on Count I and to 84 months’ imprisonment on

Count II, to run consecutively. Id. In his motion to vacate, Josey contends that his sentence on

Count II is invalid, as the residual clause of § 924(c) is unconstitutionally vague. For the reasons

that follow, the Court denies Josey’s motion.

       Josey seeks to vacate his sentence in light of the Supreme Court’s decisions in Johnson v.

United States, 576 U.S. 591 (2015), and Sessions v. Dimaya, — U.S. —, 138 S. Ct. 1204 (2018).

In Johnson, the Supreme Court held that the residual clause of the Armed Career Criminal Act, 18

U.S.C. § 924(e)(2)(B)(ii), was unconstitutionally vague, 576 U.S. at 597, while Dimaya

invalidated the residual clause in 18 U.S.C. § 16(b), 138 S. Ct. at 1215. Because § 924(c) uses

language similar to these two statutes, Josey contends that these decisions render his conviction


1
 This matter was originally assigned to the Honorable John O’Meara and was later reassigned to
the undersigned on April 24, 2019.
under § 924(c) invalid.

       It is unlawful under 18 U.S.C. § 924(c) to use a firearm during and in relation to a “crime

of violence. The statute defines a “crime of violence” as:

       [A]n offense that is a felony and—
              (A) has as an element the use, attempted use, or threatened use of physical
              force against the person or property of another, or
              (B) that by its nature, involves a substantial risk that physical force against
              the person or property of another may be used in the course of committing
              the offense.

18 U.S.C. § 924(c)(3). After Josey filed his motion, the Supreme Court determined in United

States v. Davis, — U.S. — , 139 S. Ct. 2319, 2336 (2019), that subsection (B) of the quoted

provision—the residual clause—is invalid because it is unconstitutionally vague.

       Here, the predicate offense underlying Josey’s § 924(c) conviction is carjacking. The Sixth

Circuit has firmly held that, irrespective of the residual clause of subsection (B), carjacking

constitutes a crime of violence under the elements clause of subsection (A). United States v.

Gardner, 819 F. App’x 335, 340 n.6, 341 (6th Cir. 2020) (citing United States v. Jackson, 918 F.3d

467, 485–486 (6th Cir. 2019)). Accordingly, Josey’s conviction under § 924(c) is valid and

unaffected by the Supreme Court’s rulings in Johnson, Dimaya, and Davis.

       Josey’s motion is, therefore, denied. Because reasonable jurists would not find the Court’s

ruling debatable, the Court denies a certificate of appealability under 28 U.S.C. § 2253(c)(1)(a).2

See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

       SO ORDERED.

Dated: June 2, 2021                                  s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


2
 “The district court must issue or deny a certificate of appealability when it enters a final order
adverse to the applicant.” Rules Governing Section 2255 Proceedings, Rule 11(a).
                                                2
                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on June 2, 2021.

                                                     s/Karri Sandusky
                                                     KARRI SANDUSKY
                                                     Case Manager




                                                3
